DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through references are of improper format.  The lined-through references are of improper format.  See MPEP 707.05(e)(IV) for examples of proper citation format for electronic documents.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 11-13, 15, 17, 21-26, 31-38, 40, 42, 43, 45, 46, 48-55, 58-65, 68, 74, 80, 82-85, 87-90, 92 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 10,071,985 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 2 is drawn to a compound (Ib) – which is instant compound (Ia).  Patented claim 5 is drawn to a compound (IIb) – which is instant compound (Ib).  
Instant claims 1-3, 11-13, 15, 17, 21-26, 31-38, 40, 42, 43, 45, 46, 48-55, 58-65, 68, 74, 80, 84, 85, 87-90, 92 and 93 are drawn to a method of preventing an HIV infection comprising administering a compound of instant formula (Ia) or (Ib).  
Instant claims 82 and 83 are drawn to a method of reducing the risk of acquiring HIV comprising administering a compound of instant formula (Ia) or (Ib).  
However, note that a claim to a method of using a compound, where an earlier patent claimed the compound and that patent’s specification disclosed the compound’s utility in the method, is not patentably distinct from the patented compound claim.  (Sun Phar. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ 2d 1797 (Fed. Cir. 2010) (See MPEP 804 IIB 2(a))).  
	The specification of 10,071,985 B2 explicitly teaches that the compounds are useful for the prevention of HIV infection, i.e. for preventing an HIV infection in a subject at risk of HIV infection, by pre-exposure prophylaxis to reduce the risk of infection (column 18, line 54).  Administration may be oral, subcutaneous, etc. (column 23, line 9).  Formulation may be that of a tablet (column 23, line 21).  Extensive guidance is provided with respect to pharmaceutical compositions, formulations and dosage all of which encompass the instant compositions, formulations and dosage limitations (column 34, line 38ff; column 51, line 5ff).  Combination therapies are also explicitly taught (column 19, line 22).  Administration of the combination therapy may be simultaneous (i.e. a unit dosage) or sequential (column 20, line 55ff).  The combination therapy additional agents include HIV protease inhibitors, HIV non-nucleoside or non-nucleotide inhibitors of reverse transcriptase, HIV integrase inhibitors, etc. (column 24, line 7).  Bicegravir (an integrase inhibitor) and tenofovir alafenamide (e.g. as the hemihydrate (a HIV non-nucleoside or non-nucleotide inhibitors of reverse transcriptase)) are explicitly taught as combination agents (column 26, line 17; column 25, line 65).  Extensive guidance is provided with respect to pharmaceutical compositions, formulations and dosage for the combination all of which encompass the instant compositions, formulations and dosage limitations (column 32, line 41ff; column 51, line 5ff).  
In short, the specification of US 10,071,985 B2 teaches the instant methods while patented claims 2 and 5 teach the instant compounds.  That being the case, and given the case law cited above, the instant methods of use of the compounds are obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/20/2022